Citation Nr: 1721806	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-02 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, D.M., J.D., and G.L.




ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1975.  He died in July 2008, and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the appellant's claim for entitlement to service connection for the cause of the Veteran's death.  The appellant submitted additional evidence within one year following the July 2009 decision, and the RO readjudicated the claim based upon the new submission of evidence in March 2010.  Following the March 2010 readjudication, the appellant submitted additional evidence in September 2010, which included private treatment records indicating that the Veteran had been diagnosed with hypertension.  The Board previously determined that such evidence constituted new and material evidence under 38 C.F.R. § 3.156(b), thereby rendering the March 2010 decision non-final.  The appellant also submitted ship deck logs.  At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c) (2016).  The record reflects a continuous prosecution of the claim since the original July 2009 denial.  In April 2011, the RO denied the appellant's claim due to a lack of new and material evidence.  In May 2011, the appellant filed a Notice of Disagreement; a Statement of the Case was issued in January 2012.  The appellant filed a VA Form 9, substantive appeal, in January 2012 and requested a hearing before the Board.  Jurisdiction over the matter has been retained by the RO in Des Moines, Iowa.

In June 2013, the appellant testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

In December 2014, the Board remanded the appellant's cause of death claim to the RO for additional development.  A Supplemental Statement of the Case was issued in August 2015 and again in April 2016.  The case is again before the Board for appellate review.

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing system.


FINDINGS OF FACT

1. The Veteran died in July 2008.  His death certificate lists the immediate causes of death as anoxic brain injury and sudden cardiac death, with metastatic prostate cancer listed as a significant condition contributing to death.

2. At the time of the Veteran's death, he was not service-connected for any disabilities. 

3. The weight of the medical evidence shows that the Veteran's hypertension condition did not contribute materially to the cause of his death.

4. Objective or other persuasive evidence does not establish that the Veteran was actually exposed to herbicide agents during his period of service, as alleged.

CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim; 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on the grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the context of a claim of service connection for cause of death, VCAA notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Here, VA's duty to notify has been satisfied by way of letters sent in May 2009, September 2010, and February 2011, prior to unfavorable decisions by the RO.  

The Veteran's service treatment records and personnel records are associated with his claims file, and pertinent post-service treatment records have been secured.  VA medical opinions were obtained in July 2009, May 2015, and July 2015.  The VA opinions are adequate for rating purposes; they reflect familiarity with the entire record and include a detailed explanation of the rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).   The Board finds that sufficient efforts were undertaken to verify whether the Veteran was exposed to herbicides while serving on a ship off the coast of Vietnam.  As detailed below, the appropriate entities were contacted for purposes of verifying the Veteran's service.  VA's duty to assist has been met.  Accordingly, the Board will address the merit of the claim.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  If a chronic disorder is manifest to a compensable degree within one year after separation from service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2016).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113.

A surviving spouse of a qualifying Veteran who died of a service-connected disability is entitled to receive DIC benefits.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b).  Contributory cause of death is inherently one not related to the principal cause.  38 C.F.R. § 3.312(c)(1).  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it added or lent assistance to the production of death.  Id.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  Id.

Service-connected disabilities affecting vital organs should receive careful consideration as a contributory cause of death.  That requires a determination as to whether there were debilitating defects and a general impairment of health caused by the service-connected disability which rendered the Veteran less capable of resisting the effects of an unrelated disability.  38 C.F.R. § 3.312(c)(3).  In cases where the primary cause of death is by its very nature so overwhelming that eventual death is anticipated irrespective of coexisting disabilities, there must be a determination as to whether there is a reasonable basis that a service-connected disability had a material effect in causing death.  In that situation, it would not generally be reasonable to hold that a service-connected condition accelerated death unless that condition affected a vital organ and was itself of a progressing or debilitating nature.  38 C.F.R. § 3.312(c)(4).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during service to herbicide agents, unless there is affirmative evidence to establish that the Veteran was not exposed to herbicide agents during that service.  Generally speaking, service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2016).  Service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A)(West 2014).  Service offshore of the Republic of Vietnam is inconsistent with the definition of service in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii)(2016); VAOPGCPREC 27-97 (1997), 72 Fed. Reg. 63604 (1997).  A Veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  38 C.F.R. § 3.307(a)(6)(iii)(2016); VAOPGCPREC 27-97 (1997), 72 Fed. Reg. 63604 (1997).  Service in deep-water naval vessels offshore of Vietnam, as opposed to service aboard vessels in inland waterways of Vietnam, is not included as service in the Republic of Vietnam for purposes of presumptive service connection for diseases related to herbicide exposure. 66 Fed. Reg. 23166 (2001); 38 U.S.C. §1116(a)(1)(A)(West 2014); 38 C.F.R. § 3.307(a)(6)(iii)(2016); Haas v. Peake, 525 F. 3d 1168 (Fed. Cir. 2008).  For claims based on service in the Republic of Vietnam, the presumptive provisions require visitation in Vietnam pursuant to 38 C.F.R. § 3.307(a) (2016), or service in the inland waterways of Vietnam.  VAOPGCPREC 27-97 (July 23, 1997); Haas v. Peake, 525 F. 3d 1168 (Fed. Cir. 2008).
What constitutes inland waterways is not defined in VA regulations.  Thus, the Board has historically referred to the VA Adjudication Procedure Manual M21 (Manual) for interpretive guidance.  The manual maintained that inland waterways included rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  The Manual clearly stated that service aboard a ship that merely anchored in an open deep-water harbor along the Vietnam coast did not constitute inland waterway service to establish presumptive exposure to herbicide agents.  Any such anchorage was considered to be in "blue water" which did not provide for a presumption of herbicide exposure.  VA Adjudication Procedure Manual M21-1MR, pt. IV, sub. Pt. ii, ch. 2, § C.10.k.

However, in April 2015, the United States Court of Appeals for Veterans Claims found VA's definition of inland waterways, specifically that it excluded Da Nang Harbor, to be irrational and not entitled to deference.  Gray v. McDonald, 27 Vet. App. 313 (2015).

The Board notes that, while the decision in Gray found the definition of brown water versus blue water in Da Nang Harbor to be irrational, it rejected the appellant's argument that it should adopt the definition of inland waterways espoused by the United Nations Convention on the Territorial and Contiguous Zone, which would include the entirety of Da Nang Harbor.  Specifically, it found that discretion to interpret the scope of the regulations applicable to brown water versus blue water lies with VA, not with the Court.  It also noted that there was no indication that in using the term inland waterways VA intended to adopt the  Convention definition, and the Secretary expressly denied any intent to do so at oral argument in that matter.  Gray v. McDonald, 27 Vet. App. 313 (2015).  

A recent amendment to the VA's Adjudication Procedure Manual classifies inland waterways as fresh water rivers, streams, and canals, and similar waterways.  Because those waterways are distinct from ocean waters and related coastal features, service on those waterways is considered service in the Republic of Vietnam.  VA considers inland waterways to end at their mouth or junction to other offshore water features.  For rivers and other waterways ending on the coastline, the end of the inland waterway will be determined by drawing straight lines across the opening in the landmass leading to the open ocean or other offshore water feature, such as a bay or inlet.  For the Mekong and other rivers with prominent deltas, the end of the inland waterway will be determined by drawing a straight line across each opening in the landmass leading to the open ocean.  VBA Manual M21-1, IV.ii.1.H.2.a.; VBA Manual M21-1, IV.ii.2.C.3.m.

Offshore waters are the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  This includes salty and brackish waters situated between rivers and the open ocean.  VBA Manual M21-1, IV.ii.1.H.2.b.

Factual Background

The appellant contends the Veteran's hypertension contributed to his death.  She also claims that the Veteran was exposed to Agent Orange while serving as a shipmate on the USS Cook and he developed prostate cancer as a result.  The appellant asserts that the Veteran was exposed to Agent Orange by the USS Cook's involvement in Operation Frequent Wind, which involved escorting refugees on ships from Vietnam to the Philippines.  She also claims that the ship's desalination procedure did not remove all of the contaminants from the water, so the Veteran was also exposed to Agent Orange by using the desalinated water onboard the USS Cook.

Turning to the evidence of this case, the Board initially observes that the Veteran's death certificate reads that the cause of his death was an anoxic brain injury and sudden cardiac death.  Metastatic prostate cancer was listed as a significant condition contributing to death.  See July 2008 death certificate.

In the Veteran's report of medical history from January 1973, the Veteran reported that he was in good health and taking no medications.  The Veteran's May 1975 separation examination indicated that he was advised regarding hypertension.  The Veteran's Reserve treatment records indicate that in June 1977, he had no physical defects which would restrict his performance on active duty.  In November 1977, the Veteran's chronological record of medical care indicated that he was physically fit for immediate recall to active duty.  No other mention of hypertension was made in the Veteran's service treatment records, to include his Reserve service treatment records.

Private treatment records submitted by the appellant show that the Veteran was diagnosed with hypertension in November 2003.  Subsequent notations in the private treatment records show the Veteran's hypertension as not being on goal in November 2004 and not adequately controlled in February 2006.

A VA medical opinion regarding the possibility of the Veteran's diagnosed hypertension was obtained in May 2015.  The examiner concluded that the Veteran's hypertension was less likely than not incurred in or caused by service.  The examiner noted that the only record of an elevated blood pressure was noted at the time of separation.  She added that the Veteran's blood pressure was only minimally elevated and that the following year he wrote that he did not suffer from any illness.  The examiner opined that in order to remain in the Reserves, it is very likely that the Veteran had another examination to include blood pressure evaluations and would have been put on hold or not accepted for continuation in the Reserves had his blood pressure been elevated.  She added that he had a hand operation after his time in the Navy, and if his blood pressure was elevated at that time, he would have had to be treated or followed up, or the surgery postponed until his blood pressure was adequately controlled.  The examiner noted that there are no records of any elevation of the Veteran's blood pressure until November 2003 when he presented for a tetanus shot.  She also noted that the Veteran himself denied any previous hypertension in November 2003.  The examiner concluded that the Veteran's hypertension was less likely than not material in causing his death from an anoxic brain injury and cardiac arrest.  She provided the rationale that the Veteran's blood pressure took some time to get under control, but by 2004, adequate control was obtained.  She found that in 2006, the Veteran had an echocardiogram and his LVEF was found to be quite normal.  Also, in the two years prior to his death in July 2008, his blood pressure was well controlled.  The examiner noted that the records indicate that the Veteran's death was noncardiac in origin and most likely due to a pulmonary embolus (PE), adding that the Veteran turned blue and stopped breathing then collapsed, indicating a massive PE.  She added that a massive PE can cause cardiac arrhythmias.  Additionally, the examiner noted that the records also indicated normal cardiac isoenzymes and no acute ischemia on EKG (so no massive myocardial infarction).  She added that metastatic prostate cancer is a risk factor for PE including the fact that his liver was so extensively involved (affecting the return venous circulation/stasis) and his general inactivity in the time period proximate to the arrest.  The examiner noted that shock/hemodynamic collapse can be the initial presentation of acute PE in about 10 percent of cases.  

In July 2015, a VA examiner concluded that the Veteran's hypertension had no significant effect on the Veteran's other comorbid conditions.  The examiner noted that at the time of the diagnosis of prostate cancer, it was noted that the Veteran's blood pressure was well controlled.  He opined that as the prostate cancer progressed, there is no evidence of worsening or uncontrolled hypertension.  The Veteran had no evidence of cardiac involvement.  The examiner noted that the Veteran's blood pressure was well controlled in the two years prior and up to his death.  He added that the Veteran died of a PE most likely due to the hypercoagulable state of prostate cancer.  The examiner concluded that the hypertension did not cause or have any influence in accelerating the Veteran's death.


Analysis

The Board finds that the preponderance of evidence is against a finding that the Veteran's hypertension was related to service, or that it was material in causing his death.

The Board notes that the Veteran was not service-connected for any disabilities at the time of his death.  Although the Veteran's service treatment records include a notation in May 1975 that he was advised of hypertension, there are no other signs or symptoms of hypertension in the Veteran's service treatment records, to include his Reserve service treatment records.  He was diagnosed with hypertension in November 2003, about 28 years after separation from service.  The Board finds the May 2015 and July 2015 VA examiners' opinions that the Veteran's hypertension is less likely than not related to service and was not material in causing his death as highly probative.  The examiners thoroughly reviewed the Veteran's medical records and based their conclusions on adequate rationales.

The Board also finds that the preponderance of evidence is against a finding that the Veteran's cancer had its onset during active duty service, manifested within one year of separation from service, or is otherwise related to service, to include exposure to herbicides therein.

The Veteran's service treatment records are absent for any signs or symptoms of prostate cancer.  Moreover, the post-service medical evidence does not show a diagnosis for prostate cancer until 2003, almost 30 years after separation from service.  The significant evidentiary gap between the Veteran's active service and the earliest medical evidence of cancer does not suggest the onset of cancer in-service or within the first post-service year.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  Such a lengthy time interval between service and the earliest post-service clinical documentation of the disability is of itself a factor for consideration against a finding that the Veteran's cancer was related to his service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Further, there is no medical evidence establishing a medical nexus between the Veteran's prostate cancer and his period of active service (on a direct incurrence basis).

The appellant's primary theory of entitlement to the benefit sought is that the Veteran's prostate cancer should be service-connected on a presumptive basis due to exposure to herbicides in Vietnam.  

The USS Cook's Command History indicates that from June 8-14, 1973, she was underway on Yankee Station, in the Gulf of Tonkin, as a carrier escort.  From June 16-27, 1973, the USS Cook performed anti-air picket duties for forces engaged in mine sweeping operations around Haiphong, North Vietnam.  From July 1-15, 1973, the ship assumed duties again as a carrier escort until July 16, 1973, when she was en route to Yokosuka, Japan.  On April 18, 1975, the USS Cook departed Singapore to assist in the evacuation of South Vietnam, arriving in Vung Tau on April 20, 1975, where she supported the evacuation effort until May 2, 1975, when she proceeded to Subic Bay, Philippines.  During the period of May 2-7, 1975, the USS Cook escorted 26 South Vietnamese ships, loaded with approximately 20,000 South Vietnamese naval personnel and civilians.  She provided daily replenishment of food, water, and medical assistance during the Vung Tau to Subic Bay transit.  See USS Cook Command History.

The appellant submitted a statement from Captain J.M., the former commanding officer of the USS Cook during Operation Frequent Wind, in August 2015.  Captain M. provided information regarding the USS Cook's participation in refugee withdrawals from South Vietnam in April 1975.  The USS Cook's Command History confirms participation in Operation Frequent Wind, but there are no records showing that the ship docked, transited inland waterways or that personnel stepped foot in the Republic of Vietnam.  The Board finds that there is no persuasive evidence that the Veteran was exposed to herbicide agents while on the USS Cook because the ship was only in an open body of ocean water and herbicides were not sprayed over offshore waters.  The potential contact the Veteran may have had with Vietnamese ships during Operation Frequent Wind does not satisfy the requirements of service in Vietnam for purposes of presumptive service connection for diseases related to herbicide exposure.  Further, VA maintains a list of ships that served on the inland waterways of Vietnam, and the USS Cook during the Veteran's service is not listed as a ship which:  operated primarily or exclusively on Vietnam's inland waterways; operated temporarily on Vietnam's inland waterways; docked to shore or pier in Vietnam; operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore; or which operated on Vietnam's close coastal waters for extended periods with evidence that smaller craft from the ship regularly delivered supplies or troops ashore.  Thus, while the USS Cook operated off the shores of Vietnam during the Veteran's time aboard, it did not enter the inland waterways of the Republic of Vietnam or dock in any deep water harbor.  Further, the appellant does not contend that the Veteran went ashore in the Republic of Vietnam, either on leave or on duty.  The Board notes that in July 2013 the appellant submitted an alphabetized list of ships from the VA that have been found to have had exposure to Agent Orange.  The list includes the USS Cook (APD-130), however, the Veteran served on the USS Cook (DE-1083), which is not the same as the named USS Cook (APD-130) on the VA list.  Moreover, the USS Cook (APD-130)'s service was in June and July of 1966, a period during which the Veteran was not in the military.

The appellant also claims that the Veteran was exposed to herbicides by the water used on the USS Cook that was produced by a desalination process onboard.  She has submitted a statement from Commander G.L. in August 2015 that stated that the Veteran, who served as a Machinist's Mate, would have been required to clean marine life and debris found in sea water intake strainers in the ship's engineering spaces.  The appellant also submitted a study conducted by the Australian Department of Veteran's Affairs suggesting that Vietnam Veterans of the Royal Australian Navy may have been exposed to herbicide compounds by drinking water distilled on board their vessels.  See Australian Department of Veteran Affairs Report: Examination of the Potential Exposure of Ran Personnel to Polychlorinated Dibenzodioxins and Polychlorinated Dibenzofurans via Drinking Water.  The appellant's argument is similar to the argument raised in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), in which the veteran argued that service members serving offshore could have been exposed to Agent Orange through several mechanisms, such as "runoff" carrying toxic chemicals into the sea, "spray drift" transporting toxins via the wind, and the shipboard consumption of drinking water produced by evaporative distillation; the Veteran cited the Australian study for support.

However, VA scientists and experts have noted many problems with the Australian study that caution against reliance on the study to change VA's long-held position regarding Veterans who served off shore.  First, as the authors of the Australian study themselves have noted, there was substantial uncertainty in their assumptions regarding concentration of dioxin that may have been present in estuarine waters during the Vietnam War.  Second, even with the concentrating effect found in the Australian study, the levels of exposure estimated in this study are not at all comparable to the exposures experienced by Veterans who served on land where herbicides were applied.  Third, it is not clear that U.S. ships used distilled drinking water drawn from or near estuarine sources or, if they did, whether the distillation process was similar to that used by the Australian Navy.  73 Fed. Reg. 20,566, 20,568 (Apr. 16, 2008).  For the above mentioned reasons, VA has not revised the long-held interpretation of "service in Vietnam." Id. 

In March 2015, the Naval History & Heritage Command responded that they have no records responsive to the claim regarding desalination and potential Agent Orange exposure on "blue water" ships.  Thus, there is no probative Service Department evidence of herbicide agent exposure from exposure to herbicide-contaminated water.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training.  Layno, 6 Vet. App. at 469-70.  Neither the appellant nor the Commander is competent to attest that the Veteran's water used onboard the USS Cook was contaminated with herbicide agents.  They have not shown that they possesses the expertise necessary to opine on the technical matter of identifying herbicide compounds and finding that such were in the water used by his ship.  See Layno, 6 Vet.App. at 469-70 (explaining that "[a]s a general matter, in order for any testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration," which includes possessing personal knowledge of the disputed fact and the expertise necessary to testify as to that fact); see also Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) ("Lay testimony is competent ... to establish the presence of observable symptomatology.").  

Additionally, the appellant submitted a copy of an article from the Army Times describing presumption of Agent Orange exposure to those Air Force Veterans who worked on C-123s.  The article indicates that in response to the Institute of Medicine's report on post-Vietnam dioxin exposure in Agent Orange-contaminated C-123 aircraft from the National Academy of Sciences, the VA has determined that there is evidence of exposure to Agent Orange for airmen who worked on C-123s that were used in Vietnam as part of Operation Ranch Hand.  Specifically, there is sufficient evidence that the Air Force and Air Force Reserve members who served during the period from 1969 through 1986 and regularly and repeatedly operated, maintained, or served onboard C-123 aircraft (known to have been used to spray an herbicide agent during the Vietnam era) were exposed to Agent Orange.  In this case however, the Veteran did not serve in the Air Force and there is no evidence indicating that he operated, maintained, or served onboard a C-123 aircraft.  As such, the Board finds that herbicide agent exposure cannot be conceded under this regulation.

The appellant also submitted a Board decision from November 2009 where the Board found that Da Nang Harbor was an inland waterway for purposes of the regulation in granting the Agent Orange presumption to a Vietnam Veteran.  The Board is aware of this outlier decision; the 2009 decision contains an erroneous interpretation of the law and application of the law to the facts.  Board decisions are not precedential.  38 C.F.R. § 20.1303 (2016).

In sum, the Board finds that the Veteran's hypertension was not related to service and did not contribute materially to his death.  Additionally, the Board finds that the Veteran's prostate cancer was not directly related to service and that he does not qualify for the Agent Orange presumption because the evidence does not persuasively show that he was exposed to any herbicide agent as determined by VA regulations.

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which the Board is grateful.  While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection for cause of death may be granted.  The Board has carefully considered the benefit of the doubt rule, but as the preponderance of the evidence is against the claim, the evidence is not in equipoise, and there is no basis to apply it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


